Citation Nr: 1024111	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1968, including in the Republic of Vietnam.  The 
Veteran died in April 2004 and is advancing this appeal as 
the Veteran's surviving spouse (widow).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action of the RO 
that denied the appellant's claim for service connection of 
cause of death.  The appellant perfected a timely appeal of 
this determination to the Board.

In June 2006, the appellant testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is associated with the claims folder.

The case was remanded in November 2007 and December 2008 for 
further development.  The Board notes that the Appeals 
Management Center (AMC) recognized the appellant as the 
surviving spouse of the Veteran for VA death benefit purposes 
in its April 2010 supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran died in April 2004 at the age of 57.  The 
death certificate lists the Veteran's immediate cause of 
death as metastatic cancer, unknown primary.  
Myeloproliferative disorder and emphysema were listed as 
significant conditions contributing to the Veteran's death, 
but not resulting in the underlying cause; no autopsy was 
performed.  

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD, evaluated as 30 percent disabling.  

3.  The medical evidence of record does not indicate a 
relationship exists between the Veteran's service and his 
death, to include consideration of service-connected PTSD and 
presumed in-service exposure to herbicides.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death, which she claims alternately was caused by 
his service connected PTSD or is a result of in-service 
exposure herbicides.  

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran died in April 2004 at the age of 57, nearly 36 
years after leaving service.  At the time of his death he was 
service-connected for PTSD, which was rated 30 percent 
disabling.  The death certificate listed the Veteran's cause 
of death as metastatic cancer, unknown primary.  
Myeloproliferative disorder and emphysema were listed as 
significant conditions contributing to the Veteran's death, 
but not resulting in the underlying cause; no autopsy was 
performed.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).

The Veteran's sole service-connected disability was PTSD.  
The competent medical evidence of record does not link the 
Veteran's PTSD to his metastatic cancer (as the appellant has 
neither the training nor expertise to opine as to any nexus 
between the Veteran's PTSD and his ultimate cause of death).  
Neither the Veteran's medical records addressing the 
Veteran's fatal condition or the death certificate referred 
to the Veteran's service-connected disability.  In addition, 
a December 2004 VA examiner opined that he was unable to find 
any etiologically link between the Veteran's PTSD and his 
metastatic cancer.  The VA examiner specifically opined that 
the Veteran's service-connected PTSD was not a contributing 
factor to his death.  

With respect to in-service injury, the injury contended is 
herbicide exposure.  Because the Veteran served in Vietnam, 
his exposure to herbicide agents such as Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307 (2009).  Element (2) has therefore been met as to 
herbicide exposure.

The Board's discussion will therefore focus on element (3), 
medical nexus.  There are essentially two avenues by which 
service connection can be granted: presumptive service 
connection via 38 C.F.R. § 3.309(e) and direct service 
connection via 38 C.F.R. § 3.303(d) and Combee.

First, there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, because 
metastatic cancer, unknown primary site, is not among the 
disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service connection due to Agent Orange exposure is not 
warranted.  The appellant has argued in her submissions that 
the Veteran was also diagnosed with multiple myeloma and that 
this should be service-connected as it is presumptive disease 
as listed in 38 C.F.R. § 3.309(e).  The Board notes that 
there is no definitive diagnosis of this in the Veteran's 
medical records.  In fact, rather than showing that the 
Veteran's condition was consistent with multiple myeloma at 
his death, the private treatment records from April 2004 
suggest that it was unlikely the Veteran had multiple 
myeloma.  Private treatment records from April 2004 show that 
the Veteran had an MRI for back pain that revealed multiple 
masses in the cervical, thoracic and lumbar regions, thought 
to be consistent with multiple myeloma.  At this time 
multiple abnormalities were noted in the liver, strongly 
suggestive for metastatic disease involving the liver.  The 
examiner at that time stated "due to the fact [the Veteran] 
has abnormal lesions on both the liver and adrenal glands, 
the diagnosis of multiple myeloma is lower on the 
differential list."  A biopsy of the liver showed an 
undifferentiated carcinoma and the primary site was still 
listed as unknown.  On the same day in April 2004 a radiation 
oncologist went through the Veteran's same recent history and 
indicated that the differential diagnosis was between 
melanoma, carcinoma, and possibly primary hepatoma.  The 
doctor indicated that the diagnosis of myeloma seemed less 
likely in the differential; although there was a slight 
increased in plasma cells in his bone marrow it was not 
sufficient to call a diagnosis of multiple myeloma.  

One of the Veteran's treating physicians submitted a letter 
regarding the Veteran in December 2007.  The physician 
indicated that the Veteran had a history of chronic 
obstructive pulmonary disease, post-inflammatory pulmonary 
fibrosis and paraproteinemia.  The examiner noted a concern 
for multiple myeloma, but a bone marrow study revealed a 
slightly increased number of plasma cells, with no definitive 
evidence of multiple myeloma.  Liver lesions also suggested a 
primary undifferentiated carcinoma of the liver and 
hepatocellular carcinoma and cholangiocarcinoma were in the 
differential diagnosis.  Metastatic disease was also 
possible.  The examiner noted that there were also findings 
consistent with metastatic disease to the adrenal glands and 
that in this setting, primary lung cancer with metastasis 
could also be considered.  

To the extent that the Veteran's private treating physician 
in 2007 opined that Veteran's metastatic cancer "could" 
have been due to a variety of diagnoses, such as lung cancer, 
the opinion regarding a diagnosis is speculative in nature.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

There is no evidence of record concerning the relationship, 
if any, between the Veteran's presumed herbicide exposure and 
his fatal metastatic cancer.

Accordingly, the Board will move on to discuss whether 
service connection for metastatic cancer may be awarded on a 
direct basis.  In this case the Veteran's official death 
certificate lists his cause of death as metastatic cancer, 
primary site unknown.  The Board initially notes that a 
review of the evidence does not suggest that metastatic 
cancer was present in service.  The Veteran's service 
treatment records are negative for any cancer, and cancer was 
initially diagnosed decades after service.  Therefore, the 
Board finds no evidence the Veteran suffered from cancer 
during service or until 35 years after discharge from 
service.  In addition, there is no competent medical evidence 
linking the Veteran's metastatic cancer to his military 
service or to any of his service-connected conditions.  There 
is also no evidence of a continuity of symptomatology to show 
that the Veteran experienced some injury or event in service 
that persisted or continued up to his death that was the 
cause of the Veteran's death.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

Accordingly, element (3) of Hickson has not been met, and the 
appellant's claim fails on that basis.  For the Board to 
conclude that the Veteran's metastatic cancer, unknown 
primary site was related to his military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's metastatic cancer, 
unknown primary site was not as a result of his military 
service, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for service connection for the Veteran's cause 
of death must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, some of the notice 
required by the Court pursuant to 38 U.S.C.A. § 5103(a) was 
not given to the appellant until after the January 2005 
decision, as discussed below.  She has, however, received the 
content of notices that fully comply with the requirements of 
that statute and has been given a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing of the notices was harmless.  Simply put, there is 
no evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In August 2004 the appellant was given notice of what 
evidence was needed for her claim, what evidence VA would 
provide, and what evidence she was responsible for obtaining.  
The Board notes that the letter expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  In February 2010 she 
was given the complete specific notice required by Hupp, 
supra, and Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  A subsequent readjudication occurred in April 
2010.  

The Board has determined that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision, as she participated in the development of the claim 
and demonstrated actual knowledge of the requirements 
necessary for service connection for the cause of the 
Veteran's death in her various submissions and during her 
June 2006 hearing.  Also, as explained above, the Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted.  Consequently, no 
disability rating or effective date for service connection 
will be assigned, and the failure to provide timely notice 
with respect to those elements of the claim is no more than 
harmless error. 

Finally, the Board notes that Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case, including VA treatment records and 
private treatment records.  A VA opinion report is of record.  
The appellant testified at a videoconference hearing and she 
has submitted multiple written statements in support of the 
claim.  Neither the appellant nor her representative has 
identified any outstanding evidence, to include medical 
records that could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.

The Board is also satisfied that the development requested by 
the Board's November 2007 and December 2008 remands have been 
satisfactorily completed and substantially complied with.  
This includes development to provide proper notice, and to 
adjudicate whether the appellant was entitled to be 
recognized as the surviving spouse of the Veteran for VA 
death benefits purposes, as well as subsequent RO (AMC) 
readjudication of the claim following the development effort.  
These efforts are documented in the claims file.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. 
Peake, 22 Vet. App. 97 (2008).

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


